DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 17/075,937 filed October 21, 2020. 

Allowable Subject Matter
Claims 1-3, 5-6, 8 & 11 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a neuron behavior-imitating synapse device comprising: an active layer formed on the first electrode and comprising a polyelectrolyte and one or more metal nanoparticles wherein the metal nanoparticles are formed in at least one of a tetrahexhedron, a hexoctahedron, and a trisoctahedron, and a have a diameter of 2nm to 20nm, in combination with the other limitations of claim 1. Claims 2-3 & 5-6 are also allowed based on there dependency from claim 1.
Claim 8 is allowed because none of the prior art either alone or in combination discloses a method of fabricating a neuron behavior-imitating synapse device comprising: forming a first electrode having a lithium-doped surface wherein the first electrode consists of an electrode material and a lithium oxide layer, wherein the lithium oxide layer is formed on the electrode material through surface treatment, and wherein the forming of the first electrode further comprises applying a lithium quinolate (Liq) layer onto an electrode material; and forming a lithium oxide layer on a surface of the lithium quinolate layer by heat-treating the lithium quinolate layer, in combination with the other limitations of claim 8. Claim 11 is also allowed based on its dependency form claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhou (Pre-Grant Publication 2021/0012974)
Todorov (US Patent 10,467,524)
Kim (Pre-Grant Publication 2007/0064175)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818